883 F.2d 69Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Eleanor Kelly O'NEILL, Plaintiff--Appellant,v.Barbara Ann ELLER, and Others, Defendants--Appellees.
No. 89-2936.
United States Court of Appeals, Fourth Circuit.
Submitted May 24, 1989.Decided Aug. 9, 1989.Rehearing and Rehearing In Banc Denied Aug. 25, 1989.

Eleanor Kelly O'Neill, appellant pro se.
Rudolf A. Renfer, Jr., Office of The United States Attorney, for appellees.
Before WIDENER, PHILLIPS, and WILKINSON, Circuit Judges.
PER CURIAM:


1
Eleanor Kelly O'Neill seeks to appeal the district court's order dismissing her Title VII action.  42 U.S.C. Sec. 2000e-16(c).  Our review of the record and the district court's opinion accepting the recommendation of the magistrate discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.*   O'Neill v. Eller, C/A No. 88-37 (E.D.N.C. Dec. 21, 1988).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.



*
 On appeal, O'Neill maintains that her complaint was filed in the Middle District of Florida on April 28, 1987, rather than on May 13, 1987, as stated by the magistrate.  However, April 28 was still one day after expiration of the 30-day filing period established by 42 U.S.C. Sec. 2000e-16(c)